Citation Nr: 0902855	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from June 1984 to June 
2004.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2008, this case was remanded for further evidentiary 
development.  This development has been completed and the 
case returned to the Board for appropriate action.


FINDING OF FACT

Pes planus is shown on service entrance examination and any 
increase in disability has been attributed to natural 
progress.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim as to all five 
elements of the service connection claim (including degree of 
disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time 
that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in December 2006, March 2007, and October 2008.  
VA sent the appellant Supplemental Statements of the Case 
dated the same notifying him of the actions taken and 
evidence obtained or received.  As such, the appellant was 
afforded due process of law.  The appellant has not been 
deprived of information needed to substantiate his claims and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.  Also, the Board notes that the 
appellant has been represented throughout his appeal by an 
accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  VA afforded the appellant an opportunity 
to appear for a hearing.  Additionally, VA afforded the 
appellant examinations and, in September 2008, VA obtained a 
medical opinion on his behalf.  The Board notes that the 
recent VA examination is adequate as it reflects a pertinent 
medical history, review of the documented medical history, 
clinical findings, a diagnosis, and an opinion supported by a 
medical rationale.  The adequacy of this examination has not 
been challenged by either the appellant or his 
representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



II.  Service Connection

Initially, the Board notes the appellant does not assert that 
pes planus is a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this 
matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant entered service in June 1984.  His service 
entrance examination dated August 1983 reflects pes planus, 
asymptomatic.  Periodic examination in April 1992 reflects a 
clinical evaluation for mild pes planus.  Service retirement 
examination dated March 2004 reflects a diagnosis for mild 
pes planus, described as deficient arch and tenderness to 
palpation throughout plantar surface of both feet.

VA treatment records dated post service and report of VA 
examination dated March 2004 reflect diagnoses for bilateral 
pes planus.  Report of VA examination dated September 2008 
reflects a diagnosis for mild pes planus.  The examiner 
opined that this was "likely congenital" and "no objective 
measurable aggravation or worsening beyond the usual expected 
progression of the pre-existing pes planus condition has been 
shown during service or due to military service."  The 
examiner noted that the appellant's entrance and exit 
physicals from service showed mild pes planus.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for pes planus.  First, because pes planus was 
shown on his service enlistment examination as an abnormality 
of the feet, the Board finds that record clearly and 
unmistakably shows that pes planus pre-existed active 
service, and the presumption of soundness is not applicable 
with regard to pes planus.  38 C.F.R. § 3.304; see also Bagby 
v. Derwinski, 1 Vet.App. 225 (1991).  Second, reliable 
evidence that the pre- existing bilateral pes planus was 
aggravated by active service has not been presented.  The 
evidence of record shows no measurable increase in the 
appellant's pre-existing pes planus during active service, 
and the current pes planus symptoms have been attributed by 
competent medical evidence to the natural progression of the 
disease.

The Board notes that pes planus, asymptomatic, was noted at 
entry into service and the appellant reported general foot 
complaints (e.g., pain, corns, bunions, etc.) on retirement 
examination.  This was described as "bunions, fallen arch."  
Clinical findings were positive for tenderness over the 
plantar surface, yet the condition was characterized as mild 
pes planus.  The absence of any measurable change during 
service, coupled with only an isolated post-service complaint 
of pes planus weighs against the claim.  While the appellant 
has essentially asserted that pes planus was aggravated, 
there is no record of any discernable change in pathology 
beyond the normal progression of the disease. 

The Board is aware that the presumption of aggravation 
applies where there was a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991).  Furthermore, appellant need not show a specific 
link between his in-service activity and the deterioration of 
his preservice disability.  Browder v. Derwinski, 1 Vet. App. 
204, 206 (1991).  However, the baseline against the VA has to 
measure any worsening of appellant's disability in this case 
was the appellant's disability as shown in all his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  Here, the evidence establishes that, on 
occasion, the veteran has been symptomatic.  But a competent 
professional has established that there is an absence of a 
measurable change and that the manifestations are a result of 
natural progress.  See 38 C.F.R. § 3.306.  Because the 
manifestations are a result of natural progress, the 
presumption of aggravation does not attach. 

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for pes planus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


